Title: From George Washington to John Eager Howard, 2 February 1789
From: Washington, George
To: Howard, John Eager



Sir,
Mount Vernon Feby 2d 1789

I have been duly honored with your polite favor of the 23d Ulto enclosing you[r] Excellency’s proclamation of the Representatives and Electors returning by the State of Maryland.

The whole number of Representatives being federal and the large majority by which they were chosen, is the most decisive proof that could be given of the attachment of the people of your State to the general Government—and must effectually silence any assertions that may be made in future declaring that the sentiment of the People was not in unison with that of the Convention which adopted the Constitution by so large a majority. It is somewhat singular that among so large a number of votes as you mention to have been found opposed to the federal ticket—it was a circumstance not to be expected in any County.
The Election of Representatives to Congress takes place in this State today—upon the most moderate calculation it is thought at least one half of the number will be friends to the Constitution—the more sanguine speak with confidence of 6 or 7 out of the ten. I have the honor to be Yours &c.

Go: Washington

